Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 10/26/2020 in which Claims 1-4, 10, 11 are pending.
Claim Objections
2.	Claim 1 objected to because of the following informalities:  Page, 4, line 1: “pan” should be “pen”.  Appropriate correction is required.
3.	Applicant has confirmed that Claims 10 and 11 are mis-numbered and should be numbered consecutively after Claims 1-4. Examiner will treat the claims as Claims 10 and 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0124469 to Frazier et al (“Frazier”) in view of U.S. Patent Publication 2019/0007537 to Li et al (“Li”) in further view of U.S. Patent Publication 2020/0410606 to Radu et al (“Radu”) and in further view of U.S. Patent 9,665,206 to Missig et al (“Missig”).
	As to Claim 1, Frazier teaches a digital business card system comprising: a digital business card (digital business card 1, see ¶ 0011; Fig. 1) comprising: a housing including: a top panel (card 1 comprises front housing 2, see ¶ 0011; ; a bottom panel (rear housing 10, see ¶ 0011; Fig. 1); wherein said bottom panel is spaced from said top panel (Figure 1 illustrates a rear housing 10 spaced apart from the front housing 2); at least one side panel; wherein said at least one side panel is connected between said top panel and said bottom panel; wherein said top panel, said bottom panel, and said at least one side panel form an enclosed interior volume (Figure 1 illustrates side panels on front housing 2 and rear housing 10 where the front housing 2, rear housing 10 and side panels disposed on each of the front and rear housing form an interior volume); 
a computer including: at least one integrated circuit; wherein said integrated circuit is adapted to receive, store, compute, and send information; wherein said computer is located within said interior volume of said housing (rear housing 10 supports….processor 6, see ¶ 0011; Fig. 1; application processor 6…runs an existing OS such as iOS, Linux, Android or equivalent, see ¶ 0012; inter-integrated circuit 26); 
a transceiver; wherein said transceiver is located within said interior volume of said housing and is electronically connected to said computer; power source supplies electrical power to said transceiver  (connectivity 54 is provided by wireless technologies, such as Bluetooth 56, WiFi 58, see ¶ 0027. Examiner construes that a transceiver is embedded in the card 1 via the processor 6 which is supplied with a lithium-ion battery behind processor 6 [computer] to supply the requisite electrical power); 
a computer screen (touchscreen 4, see ¶ 0011; Fig. 1); wherein said computer screen is attached to an external surface of said top panel (Figure 1 ; wherein said computer screen includes touch-screen technology adapted to allow a user to control said computer and input information thereto (processor 6 include touch controller 20, which comprises a touch screen—an input device sensitive to pressure that is also a display screen, see ¶ 0013); and wherein said computer screen is adapted to display information from said computer (processor 6 include touch controller 20, which comprises a touch screen—an input device sensitive to pressure that is also a display screen, see ¶ 0013; Display system 40 comprises touchscreen 4, having the size and dimension of a business card, see ¶ 0020); and 
a power source; wherein said power source is located within said interior volume of said housing and is electronically connected to said computer, said computer screen, and supplies electrical power thereto (power system 8, including lithium-ion battery 46 or equivalent power supply, and a battery management system 48 is provided behind processor 6 [computer] to supply the requisite electrical power, see ¶ 0011, Fig. 1; processor 6 include touch controller 20, which comprises a touch screen—an input device sensitive to pressure that is also a display screen, see ¶ 0013; Figure 1 illustrates the rear housing 10 supports the power system 8); and
Frazier fails to disclose a digital pen comprising: a housing including: an elongated tube including: a proximal end; and a distal end; wherein said elongated tube forms an enclosed interior volume; an electronic tip; wherein said electronic tip is connected to said proximal end of said elongated tube; and 
Li teaches a digital pen comprising: a housing including: an elongated tube including: a proximal end; and a distal end (The handheld writing implement includes various pens, pencils, crayons, markers, highlighters, etc… The device can take on the shape similar to…an elongated prism, see ¶ 0034; Figure 1 illustrates the handheld writing device having proximal and distal ends); wherein said elongated tube forms an enclosed interior volume; an electronic tip; wherein said electronic tip is connected to said proximal end of said elongated tube (support member 200 is associated with a chassis of a handheld device 100…support member 200 includes multiple planar surfaces 210, 220 meeting at an angle 230; Figure 7B shows the use of a handheld device as a computer stylus); and wherein said electronic tip is adapted to electronically interact with said computer screen of said digital business card (when a processor associated with the device 100 detects that the device 100 is pressed against a conductive surface 710 such as touchscreen, the handheld device can act as a computer stylus and allow the touch screen 710 [computer screen] to record the motion of the stylus. In this case, the gestural input is the pressing of the device 100 against an object. Determining that the object is the conductive surface 710 is the environment cue, see ¶ 0052, Fig. 7B. Examiner construes the electronic tip as the portion of the stylus that touches the touchscreen. Examiner construes the touch screen 710 as analogous to Frazier’s touch screen disposed within the card as it also describes its touch screen as an input device sensitive to pressure that is also a display screen); 
a computer including: at least one integrated circuit; wherein said integrated circuit is adapted to receive, store, compute, and send information; wherein said computer is located within said interior volume of said elongated tube (computer system 2400 may be an embedded computer system, a system-on-chip (SOC)….computer system 2400 may include one or more computer systems 2400, see ¶ 0093); 
a transceiver; wherein said transceiver is located within said interior volume of said elongated tube and is electronically connected to said computer of said digital pen (the processor [computer] can automatically pair the device 100 and the lamp 600 for communication using Bluetooth, near field communication(NFC), Wi-Fi, ultrasound communication, etc, see ¶ 0050, Fig. 6; Figure 4 illustrates devices 56 and 58, each having antennas, within a connectivity device 54 connected to the processor 6 [computer]; the device 100 [pen] can utilize Bluetooth, NFC, mesh networks, ultrasound, to communicate with another device, see ¶ 0067; Fig. 17A. Examiner construes that the processor may enable communication to/from a proximate device as the pen is enabled to communicate via wireless communication); 
at least one control button; wherein said at least one control button is attached to an external surface of said elongated tube (device 100 contains a fingerprint sensor 1800 [control button] disposed on a non-display side of the device 10 [pen], see ¶ 0070, Fig. 18A); and wherein said at least one control button is electronically connected to said computer of said digital pen (device 100 authorizes a payment by matching the received fingerprint and received voice input against an authorized fingerprint and voice input, respectively…the device 100 makes the final payment once the device 100 receives an authorized fingerprint and detects a squeeze of the device 100, see ¶ 0070) and is adapted to provide commands to said computer of said digital pen and to said computer of said digital business card (when a processor associated with the device 100 detects that the device 100 is pressed against a conductive surface 710 such as ; 
wherein said digital pan is adapted to interact remotely and physically with said digital business card, and provide additional controls for said digital business card (when a processor associated with the device 100 detects that the device 100 is pressed against a conductive surface 710 such as touchscreen, the handheld device can act as a computer stylus and allow the touch screen 710 [computer screen] to record the motion of the stylus. In this case, the gestural input is the pressing of the device 100 against an object. Determining that the object is the conductive surface 710 is the environment cue, see ¶ 0052, Fig. 7B.Examiner construes the touch screen 710 as analogous to Frazier’s touch screen disposed within the card as it also describes its touch screen as an input device sensitive to pressure that is also a display screen; (the processor [computer] can automatically pair the device 100 and the lamp 600 for communication using Bluetooth, near field communication(NFC), Wi-Fi, ultrasound communication, etc, see ¶ 0050, Fig. 6; when the device determines from environmental cues that it is resting on a tabletop, a touch input consisting .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier with Li to teach wherein said digital business card system is adapted to be used to send and receive business information of a user to and from another person or to another digital business card system; and wherein said digital business card system is adapted to be used directly between two people or via an external communication system.  The suggestion/motivation would have been in order use a touch input to interpret user instructions (see Abstract).
Frazier and Li do not expressly disclose wherein said digital business card system is adapted to be used to send and receive business information of a user to and from another person or to another digital business card system; and 
wherein said digital business card system is adapted to be used directly between two people or via an external communication system.  
Radu teaches wherein said digital business card system is adapted to be used to send and receive business information of a user to and from another person or to another digital business card system (The user profile information includes personal information, such as name, address, designation, company name etc., and one or more social media links, one or more photos and one or more videos associated with the user. The created digital business card is then available to the user. The user thereafter now shares the created digital business card with other individuals, such as his/her customers or other contacts, see ¶  user 102 is depicted to be associated with an electronic device 104… The customer 112 is depicted to be associated with an electronic device 114…The user 102 can be a sales person working for a consumer goods company or any person who wants to create a digital business card for business purposes. The customer 112 can be a client/customer of the user 102 with whom the user 102 wants to share his digital business card for performing professional/business interactions, see ¶ 0038); and 
wherein said digital business card system is adapted to be used directly between two people or via an external communication system (The customer 112 can be a client/customer of the user 102 with whom the user 102 wants to share his digital business card for performing professional/business interactions, see ¶ 0038; the user device 104 and the customer device 114 may be capable of being connected to a wireless communication network, see ¶ 0040; the created digital business card also provides a share option that can be used by the user 102 to share the digital business card with other individuals, such as the customer 112. The individuals can also further share the digital business card with other individuals, see ¶ 0045).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier and Li with Radu to teach wherein said digital business card system is adapted to be used to send and receive business information of a user to and from another person or to another digital business card system; and wherein said digital business card system is adapted to be used directly between two people or via an external 
Frazier, Li and Radu fail to disclose a digital pen comprising: a power source; wherein said power source is located within said interior volume of said elongated tube and is electronically connected to said electronic tip, said computer of said digital pen, said transceiver of said digital pen, and said at least one control button, and supplies electrical power thereto.
Missig teaches a digital pen comprising: a power source (battery, see Col. 6, lines 13-19; Fig. 2); wherein said power source is located within said interior volume of said elongated tube and is electronically connected to said electronic tip, said computer of said digital pen, said transceiver of said digital pen, and said at least one control button, and supplies electrical power thereto (stylus 204 can include various sensors such as contact sensors 232, touch sensors 234, and accelerometer(s) 236; a signal processor 238; and a transmitter (or transceiver) 240. Stylus 204 can also include other components (not explicitly shown) such as a battery, power controllers, and other components operable to provide various enhanced capabilities, see Col. 6, lines 13-19; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier, Li and Radu with Missig to teach a digital pen comprising: a power source; wherein said power source is located within said interior volume of said elongated tube and is electronically connected to said electronic tip, said computer of said digital pen, 
As to Claim 3, Frazier, Li and Radu with Missig depending from Claim 2, Radu teaches wherein said digital business card further comprises: a video camera (camera module 926, see ¶ 0114; Fig. 9); wherein said video camera is attached to an external surface of said at least one side panel (Figure 8 illustrates a camera housed on an external surface of the front panel); and wherein said video camera is electronically connected to said power source of said digital business card and said computer of said digital business card, and is adapted to record video to said computer of said digital business card (camera module 926 (e.g. capable of capturing still picture images and/or video images), see ¶ 0114; Figure 9 illustrates the camera module 926 connected to the power supply 952 via the processor 902); 
a microphone (microphone 924, see ¶ 0114; Fig. 9); wherein said microphone is attached to an external surface of said at least one side panel (Figure 8 illustrates a microphone housed on an external surface of the front panel); and wherein said microphone is electronically connected to said power source of said digital business card and said computer of said digital business card, and is adapted to record audio to said computer of said digital business card (microphone 924 (e.g. capable of capturing voice input), see ¶ 0114; Figure 9 illustrates the microphone 924 connected to the power supply 952 via the processor 902); and 
a speaker (microphone 924, see ¶ 0114; Fig. 9); wherein said speaker is attached to an external surface of said at least one side panel (Figure 8 illustrates a speaker housed on an external surface of the front panel); and wherein said speaker is electronically connected to said power source of said digital business card and said computer of said digital business card, and is adapted to play audio from said computer of said digital business card (speaker 932 output audio content, see ¶ 0114; Figure 9 illustrates the speaker 932 connected to the power supply 952 via the processor 902). 
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0124469 to Frazier et al (“Frazier”) in view of U.S. Patent Publication 2019/0007537 to Li et al (“Li”) in further view of U.S. Patent Publication 2020/0410606 to Radu et al (“Radu”) in further view of U.S. Patent 9,665,206 to Missig et al (“Missig”) and in further view of U.S. Patent Publication 2015/0213353 to Cuervo.
As to Claim 2, Frazier, Li, Radu and Missig depending on Claim 1, Frazier, Li, Radu and Missig do not expressly teach wherein said digital business card further comprises: at least one control button; wherein said at least one control button is attached to an external surface of said at least one side panel; and wherein said at least one control button is electronically connected to said power source of said digital business card and said computer of said digital business card, and is adapted to provide commands to said computer of said digital business card.
Cuervo teaches wherein said digital business card further comprises: at least one control button (power button 25, see ¶ 0031; Fig. 1); wherein said at least one control button is attached to an external surface of said at least one side panel (Figure 1a illustrates a power button disposed on a front side of the business card device and adjacent to the side panel); and wherein said at least one control button is electronically connected to said power source of said digital business card and said computer of said digital business card, and is adapted to provide commands to said computer of said digital business card (power button 25 [control button] is intended to turn on the business card device 20 [digital business card] from the moment that the button is touched and the processor 23 [computer] is connected to the battery 24 [power source] and is receiving power, see ¶ 0029-0031; Fig. 1a).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier, Li, Radu and Missig with Cuervo to teach wherein said digital business card further comprises:
at least one control button; wherein said at least one control button is attached to an external surface of said at least one side panel; and wherein said at least one control button is electronically connected to said power source of said digital business card and said computer of said digital business card, and is adapted to provide commands to said computer of said digital business card. The suggestion/motivation would have been in order to use touchscreen technology disposed within a business card sized housing (see Abstract).
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0124469 to Frazier et al (“Frazier”) in view of U.S. Patent Publication 2019/0007537 to Li et al (“Li”) in further view of U.S. Patent Publication 2020/0410606 .
As to Claim 4, Frazier, Li, Radu and Missig depending on Claim 3, Frazier, Li, Radu and Missig do not expressly teach wherein said at least one control button is chosen from a list of control buttons consisting of play audio, play video, rewind audio, rewind video, pause audio, pause video, increase volume of said audio, and decrease volume of said audio.  
 Cooper teaches wherein said at least one control button is chosen from a list of control buttons consisting of play audio, play video, rewind audio, rewind video, pause audio, pause video, increase volume of said audio, and decrease volume of said audio (a self-contained electronic message emitting device in the form of a talking business or personal card 10…Metallic cover 34 also includes a designated circular area 42 for pressing the play back button 68 of the electronic message emitting assembly 60… The electronic message emitting assembly 60, as shown in FIGS. 2, 3, 6, and 7, includes an electronic voice microchip 62 for recording a message 12, a record button 64 to initiate and activate the voice microchip 62 to record a given message 12 and/or sound 12, see Col. 4, lines 4-5, 27-29, 42-45). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier, Li, Radu and Missig with Cuervo to teach wherein said at least one control button is chosen from a list of control buttons consisting of play audio, play video, rewind audio, rewind video, pause audio, pause video, increase volume of said audio, and decrease .
11.	Claims 10, 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0124469 to Frazier et al (“Frazier”) in view of U.S. Patent Publication 2019/0007537 to Li et al (“Li”) in further view of U.S. Patent Publication 2020/0410606 to Radu et al (“Radu”) in further view of U.S. Patent 9,665,206 to Missig et al (“Missig”) and in further view of U.S. Patent Publication 2011/0147461 to Chen.
As to Claim 10, Frazier, Li, Radu and Missig depending on Claim 1, Frazier, Li, Radu and Missig do not expressly teach wherein said digital business card is sized and shaped to fit within a pocket of a user's personal clothing.  Chen teaches wherein said digital business card is sized and shaped to fit within a pocket of a user's personal clothing (the flexible card 4 may be, for example,…a business card, see ¶ 0026; Fig. 2; The flexible card with display function according to the embodiment of the invention may withstand the flexible condition so that the user can easily put it into the pocket or wallet, see ¶ 0037).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier, Li, Radu and Missig with Chen to teach wherein said digital business card is sized and shaped to fit within a pocket of a user's personal clothing. The suggestion/motivation would have been in order to prevent the hacker from intruding therein so that the security in use may be enhanced (see ¶ 0017).
wherein said digital business card is sized and shaped to fit within a wallet of a user (the flexible card 4 may be, for example,…a business card, see ¶ 0026; Fig. 2; The flexible card with display function according to the embodiment of the invention may withstand the flexible condition so that the user can easily put it into the pocket or wallet, see ¶ 0037).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Frazier, Li, Radu and Missig with Chen to teach wherein said digital business card is sized and shaped to fit within a wallet of a user. The suggestion/motivation would have been in order to prevent the hacker from intruding therein so that the security in use may be enhanced (see ¶ 0017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694